Exhibit 10.5

          The following current executive officers are "Executives," as defined
in the Benefit Trust Agreement between the Company and the Trustee in the form
filed herewith.

 

Kenneth A. Grady
Stephen L. Gulis, Jr.
Cheryl L. Johnson
Blake W. Krueger
Nicholas P. Ottenwess











--------------------------------------------------------------------------------




WOLVERINE WORLD WIDE, INC.
BENEFIT TRUST AGREEMENT

          This Agreement amended and restated this 25th day of April, 2007, by
and between WOLVERINE WORLD WIDE, INC., a corporation organized under the laws
of the State of Delaware or any successor (hereinafter collectively referred to
as the "Company") and Wells Fargo Bank, N.A. (the "Trustee").

WITNESSETH:

          WHEREAS, the Company is obligated to certain of the Company's
executives (the "Executives" listed on Exhibit A hereto) under the employment
agreements, severance agreements, deferred compensation agreements, and the
supplemental pension plan listed on Exhibit B hereto (such agreements being
hereinafter called the "Plans"); and

          WHEREAS, the aforesaid obligations of the Company are not funded or
otherwise secured and the Company has agreed to assure that the payment of
certain amounts becoming due under the Plans to the Executives will not be
improperly withheld in the event that a Change in Control (as defined herein)
should occur; and

          WHEREAS, for purposes of assuring that such payments will not be
improperly withheld, the Company desires to deposit with the Trustee, subject
only to the claims of the Company's existing or future general creditors,
amounts of cash or marketable securities and/or certain insurance policies
sufficient to fund such payments as they may become due and payable;

          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

          1.01          "Actuary" means: (a) an individual who is an enrolled
actuary under the provisions of ERISA § 3042, or (b) a firm of actuaries, at
least one of whose members is (or will be) an enrolled actuary under the
provisions of ERISA § 3042; provided, however, that with respect to such
individual or firm, such individual or firm is independent of the Company and is
selected pursuant to the provisions of this Agreement.

          1.02          "Additional Transfer" has the meaning set forth in
Section 3.01(b) hereof.

          1.03          "Agreement" means this trust agreement, as it may be
amended.

          1.04          "Benefits" means all payments required to be made to, or
with respect to, an Executive under the Plans (including, for the avoidance of
doubt, any severance benefits potentially payable to any Executive under a
Plan).

          1.05          "Board" means the board of directors of the Company.


--------------------------------------------------------------------------------




          1.06          "Change in Control" means a change in control of the
Company as set forth in Section 4.01 hereof.

          1.07          "Code" means the Internal Revenue Code of 1986, as
amended from time to time.

          1.08          "Company" means Wolverine World Wide, Inc., or any
successor.

          1.09          "ERISA" means the Employee Retirement Income Security
Act of 1974, as it may be amended from time to time, and any regulation issued
pursuant thereto.

          1.10          "Exchange Act" means the Securities Exchange Act of
1934, as amended.

          1.11          "Executive" means each individual officer and director
listed on Exhibit A hereto, which Exhibit may be updated from time to time by
the Company to reflect current officers and directors.

          1.12          "Insurance Transfer" has the meaning set forth in
Section 3.01(b) hereof.

          1.13          "Life Insurance" has the meaning set forth in
Section 3.01(b) hereof.

          1.14          "Minimum Premiums" has the meaning set forth in
Section 3.01(b) hereof.

          1.15          "Plans" means the agreements listed on Exhibit B hereto.

          1.16          "Potential Change in Control" means a potential change
in control of the Company as set forth in Section 4.02 hereof.

          1.17          "Trust Corpus" has the meaning set forth in
Section 3.02(a) hereof.

          1.18          "Trustee" means the entity designated as trustee in the
first paragraph of this Trust and any other entity appointed to succeed as
Trustee pursuant to Section 6.02 hereof.

ARTICLE II

BENEFITS SUBJECT TO THIS TRUST

          2.01          Plans. The benefits subject to this Trust consist of the
payments becoming due to, or with respect to, the Executives under the Plans.
The Company shall continue to be liable to the Executives to make all payments
required under the terms of the Plans to the extent such payments have not been
made pursuant to this Agreement.

ARTICLE III

TRUST AND THE TRUST CORPUS

          3.01          Trust.

                    (a)          Concurrently with the execution of this
Agreement, the Company is delivering to the Trustee the sum of One Thousand
Dollars to be held in trust hereunder.


--------------------------------------------------------------------------------




                    (b)          Upon the occurrence of a Potential Change in
Control, the Company shall deliver to the Trustee to be held in trust hereunder
an additional amount of cash (or marketable securities having a fair market
value equal to such amount, or some combination thereof) (the "Additional
Transfer") which shall have been determined by an Actuary to have a fair market
value (together with existing Trust Corpus, at fair market value) equal to the
value of the Benefits due to the Executives under the Plans, assuming the
following:

                    (i)          the immediate occurrence of Change in Control,
and

                    (ii)          the immediately following termination of the
employment of the Executives with the Company in such a manner as to produce the
maximum Benefits under the Plans; provided, however, that the Company, in its
discretion, may concurrently transfer to the Trustee, to be held in trust, the
ownership of certain "Life Insurance" (the policies described in Exhibit C
hereto, their successor policies or additional policies on the lives of the
Executives), plus cash (together called the "Insurance Transfer") sufficient to
pay at least four of the first seven annual premiums on each transferred policy,
to the extent then unpaid (the "Minimum Premiums"), and the amount of the
Company's Additional Transfer shall be reduced by the estimated amounts becoming
available from the transferred insurance policies (whether as loans or net
policy proceeds).

          Notwithstanding the foregoing, the Company, in its discretion, may
make the Insurance Transfer prior to the occurrence of any Potential Change in
Control, and such an Insurance Transfer, in and of itself, shall not be treated
as an initial transfer under Section 3.01 (c) hereof.

                    (c)          At six-month intervals commencing six (6)
months after the initial transfer pursuant to Section 3.01(b) hereof, unless the
Trust Corpus shall theretofore have been released pursuant to Article V hereof,
the Company shall redetermine the value of Benefits under the assumptions of
Section 3.01(b), as of the end of the month immediately preceding such six-month
interval date. If the value of Benefits so determined exceeds the current fair
market value of the then Trust Corpus, the Company shall promptly (and in no
event later than fourteen (14) days from the date of such six-month interval
date) transfer to the Trustee an amount (i) in cash, (ii) in marketable
securities which meet the requirements of Section 3.02(a)(i) or (ii) and are
valued at current fair market value, (iii) if the transfer occurs prior to the
occurrence of a Change in Control, in Life Insurance and Minimum Premiums valued
at the estimated amounts becoming available from the Life Insurance being
transferred, or (iv) in any combination thereof, which amount shall be equal to
such excess.

                    (d)          Each transfer by the Company pursuant to
Sections 3.01(b) and 3.01(c) hereof shall be accompanied by a Payment Schedule
(as described in Section 5.02(a) hereof) which sets forth, among other things,
the amounts transferred in respect of each Executive in respect of the Plans.

                    (e)          For the purposes of determining the amount of
the Company's contributions under Sections 3.01(b) and 3.01(c) hereof, the
present value of Benefits under the Plans must be determined by applying
assumptions and formulas which are at least as favorable to each Executive as
the actuarial assumptions (or formulas for determining such actuarial




--------------------------------------------------------------------------------


assumptions) that were applied by the Company under such Plans in determining
Benefits under the Plans for the Company's initial transfer pursuant to
Section 3.01(b) hereof.

                    (f)          As of each six (6) month interval date
described in Section 3.01(c), the Company shall employ an Actuary in determining
the amount to be contributed and the Company must, not later than the time
prescribed by Section 3.01(c) for the payment of contributions, furnish to the
Trustee the written certification of the Actuary employed by the Company setting
forth the amount required to be contributed by the Company as of such date and
stating that the contribution amount set forth and any information furnished
pursuant to Section 3.01(d) has been computed in accordance with the
requirements of this Trust and the provisions of the Plans, to the extent the
Plans are consistent with the requirements of this Section 3.01. The Company
shall furnish with such Actuary's certification a certification of the Chief
Executive Officer of the Company naming the Actuary designated by the Company
pursuant to this Section and stating that the information furnished to the
Actuary in connection with the preparation of the Actuary's certification was
true and correct to the best of his or her knowledge.

                    (g)          Except for transfers prior to a Change in
Control, contributions to the Trust Corpus must be in cash or other marketable
securities acceptable to the Trustee and meeting the requirements of Section
3.02(a)(i) or (ii).

                    (h)          Notwithstanding the foregoing, the Trustee
shall not be required or obligated to inquire into or enforce the obligations of
the Company under this Section 3.01 (including but not limited to the Company's
obligations to contribute to this Trust), but shall be accountable only for
amounts or information actually received by the Trustee.

          3.02          Trust Corpus and Income.

                    (a)          As used herein, the term "Trust Corpus" shall
mean the amount delivered to the Trustee as described in Section 3.01(a) hereof
plus all amounts delivered thereafter pursuant to Section 3.01(b) or (c) hereof,
in whatever form held or invested as provided herein. Except as provided in
Section 3.02(b) hereof, the Trust Corpus shall be invested and reinvested by the
Trustee in cash or marketable securities only in accordance with this
Section 3.02(a). The Trustee shall use its good faith efforts to invest or
reinvest from time to time all or such part of the Trust Corpus as it believes
prudent under the circumstances (taking into account, among other things,
anticipated cash requirements for the payment of Benefits) in either one or a
combination of the following investments:

                    (i)          investments in direct obligations of the United
States of America or obligations unconditionally and fully guaranteed as to
principal and interest by the United States of America, in each case maturing
within one year or less from the date of acquisition; or

                    (ii)          investments in negotiable certificates of
deposit (in each case maturing within one (1) year or less from the date of
acquisition) issued by a commercial bank organized and existing under the laws
of the United States of America or any state




--------------------------------------------------------------------------------


thereof having a combined capital and surplus of at least One Billion Dollars
($1,000,000,000.00), including the Trustee if the Trustee meets such
requirements); and

                    (iii)          in order to facilitate the making of payments
required or authorized by this Agreement, investment of a reasonable portion of
the Trust Corpus in a short-term investment fund managed by the bank which is
then serving as Trustee or in any money market fund which such bank selects;

provided, however, that the Trustee shall not be liable for any failure to
maximize the income earned on that portion of the Trust Corpus as is from time
to time invested or reinvested as set forth above, nor for any loss of income
due to liquidation of any investment which the Trustee, in its sole discretion,
believes necessary to make payments or to reimburse expenses under the terms of
this Trust.

                    (b)          Notwithstanding Section 3.02(a) hereof, the
Trustee, in its discretion, may continue to hold as a trust investment the life
insurance policies (or successor or additional policies) on the lives of certain
Executives transferred to the Trustee pursuant to Section 3.01(b) hereof ("Life
Insurance"). The Trustee may, at any time or times, borrow from the issuer of
any Life Insurance to the extent the Trustee determines such borrowing is
necessary (i) to pay the interest expense on any outstanding borrowings, (ii) to
maintain any such Life Insurance in effect, or (iii) to make any payment
pursuant to the Payment Schedule.

                    (c)          Except as hereinafter provided, all interest
and other income earned on the investment of the Trust Corpus shall be the
property of the Company and shall not constitute a part of the Trust Corpus. The
interest and other income earned in any calendar year shall be paid over to the
Company by the Trustee as promptly as practicable after the end of each calendar
year. The amount of such interest or other income so payable to the Company
shall be reduced by the amount of any interest accruing under the Plans (as set
forth in the Payment Schedules referred to in Section 5.02(a) hereof, as revised
from time to time), which accruing amounts, if not immediately payable, shall be
added to the Trust Corpus, and further reduced by any amounts required to be
delivered by the Company to the Trustee pursuant to Sections 3.01(b) or (c),
6.01(f) or 6.01(g) hereof which have not been so delivered, and only the excess,
if any, shall be paid to the Company. Notwithstanding the foregoing, following a
Change in Control, all interest and other income earned on the investment of the
Trust Corpus shall remain in the Trust until all Benefits have been paid in full
to the Executives.

          3.03          Revocability. Notwithstanding any other provision of
this Agreement to the contrary, this Trust shall become irrevocable upon a
Potential Change in Control or a Change in Control; provided, however, that the
Trust shall again become revocable following a Potential Change in Control if
such Potential Change in Control does not become a Change in Control within 12
months following the occurrence of such Potential Change in Control.




--------------------------------------------------------------------------------




ARTICLE IV

CHANGE IN CONTROL

          4.01          Definition of Change in Control. For purposes of this
Agreement, a "Change in Control" shall mean a Change in Control of the Company
of a nature that would be required to be reported in response to Item 5(f) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if (i) any "person" (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13(d)-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company's then outstanding securities; or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board cease for any reason to constitute at least a majority thereof unless
the election, or the nomination for election by the Company's shareholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.

          4.02          Definition of a Potential Change in Control. For
purposes of this Agreement, a "Potential Change in Control" shall be deemed to
have occurred if (i) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control, (ii) any Person
(including the Company) publicly announced an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control,
(iii) any Person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a Company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, increases such Person's
beneficial ownership of the combined voting power of the Company's then
outstanding securities by 5% or more over the percentage so owned by such Person
on the date hereof and after such increase, is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 9.5% or more of such
securities; or (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
Notwithstanding any other term or provision of this Agreement, the acquisition
by FMR Corp. and Fidelity International, Ltd., both affiliates of the Fidelity
Fund group of companies managed by Fidelity Management & Research Company, of
693,600 shares of common stock, $1 par value, of the Company, shall not be
considered a "Potential Change in Control" until such time as the Board of
Directors of the Company elects, in its sole discretion, to revoke this
provision and thereby determine and reinstate such acquisition of common stock
as a "Potential Change in Control".

ARTICLE V

RELEASE OF THE TRUST PROPERTY

          5.01          Delivery to the Company. All of the remaining property
then held by the Trustee shall be returned to the Company upon written request
made prior to a Change in Control. Furthermore, if no Change of Control has
occurred within the six-month period immediately following the first transfer
pursuant to Section 3.01(b) hereof, the remaining trust property shall




--------------------------------------------------------------------------------


be automatically returned to the Company, unless the Company shall have made a
written request during such six-month period to the Trustee to retain the Trust
Corpus for an additional six month period. The requirements of the foregoing
sentence with respect to a return of the remaining trust property shall also
apply to any additional six-month period. If a Change in Control has occurred,
the Trust Corpus shall not be returned to the Company until the Trust is
terminated pursuant to Section 7.01 and then only as provided in Section 7.01.
The Company shall notify the Trustee of the occurrence of a Change in Control,
and the Trustee may rely on such notice or on any other actual notice,
satisfactory to the Trustee, of such a Change in Control which the Trustee may
receive.

          5.02          Deliveries to Participants. The Trustee shall hold the
Trust Corpus in its possession under the provisions of this Agreement until
authorized to deliver the Trust Corpus or any specified portion thereof as
follows:

                    (a)          The Company shall deliver to the Trustee,
contemporaneously with the initial transfer pursuant to Section 3.01(b) hereof,
a schedule (the "Payment Schedule") indicating the amounts being transferred in
respect of each Executive (if any), the amounts payable in respect of each
Executive, or providing a formula or instructions (which may incorporate the
Plans by reference) acceptable to the Trustee for determining the amounts so
payable, and the time of commencement for payment of such amounts. The Payment
Schedule shall include instructions as to the amount of interest accruing (and
other actuarial assumptions) with respect to Benefits under the Plans and such
instructions may be revised from time to time to the extent so provided under
the Plans and this Agreement. The Payment Schedule also shall be delivered by
the Company to each Executive. A modified Payment Schedule shall be delivered by
the Company to the Trustee and to each Executive at each time specified by
Section 3.01(c) for the determination of whether additional amounts must be
contributed to the Trust and upon the occurrence of any event, such as
termination of an Executive, requiring a modification of the Payment Schedule.
Except as otherwise provided herein, the Trustee shall make payments to the
Executives in accordance with such Payment Schedule, including, if applicable,
transfers of Life Insurance, valued at cash surrender value, in partial or full
satisfaction of obligations under a deferred compensation agreement.

                    (b)          In the event that an Executive reasonably and
in good faith believes that the Payment Schedule, as modified, does not properly
reflect the amount payable to such Executive or the time or form of payment from
the Trust Corpus in respect of the Plans, such Executive shall be entitled to
deliver to the Trustee written notice (the "Executive's Notice") setting forth
payment instructions for the amount the Executive believes in good faith to be
due under the relevant terms of the Plans. The Executive shall also deliver a
copy of the Executive's Notice to the Company within three (3) business days
following the date the Executive's Notice was delivered to the Trustee. The
Trustee shall make the payment in accordance with the payment instructions set
forth in the Executive's Notice. If it shall subsequently be determined pursuant
to Section 8.03 hereof that the amount paid in accordance with an Executive's
Notice exceeded the amount properly payable pursuant to the Plans, the excess
paid shall constitute a loan to such Executive from the Trustee payable on the
thirtieth day after such determination, together with interest at the prime rate
of the bank then serving as Trustee plus two percent (2%).



--------------------------------------------------------------------------------




                    (c)          The Trustee shall be permitted to withhold from
any payment due to an Executive hereunder the amount required by law to be so
withheld under federal, state and local wage withholding requirements or
otherwise, and shall pay over to the appropriate government authority the
amounts so withheld. The Trustee may rely on instructions from the Company as to
any required withholding and shall be fully protected under Section 6.01(g)
hereof in relying on such instructions and in making payments to Executives
pursuant to this Section 5.02.

                    (d)          Except as otherwise provided herein, in the
event of any final determination by the Internal Revenue Service or a court of
competent jurisdiction which determination is not appealable or the time for
appeal or protest of which has expired, or the receipt by the Trustee of a
substantially unqualified opinion of tax counsel selected by the Trustee, which
determination determines, or which opinion opines, that either Executive is
subject to federal income taxation on amounts held in Trust hereunder prior to
the distribution to the Executive of such amounts, the Trustee shall, on receipt
by the Trustee of such opinion or notice of such determination, pay to such
Executive the portion of the Trust Corpus includible in such Executive's federal
gross income.

          5.03          Deliveries to Creditors of the Company. It is the intent
of the parties hereto that the Trust Corpus is and shall remain at all times
subject to the claims of the general creditors of the Company. Accordingly, the
Company shall not create a security interest in the Trust Corpus in favor of the
Executives or any creditor. If the Trustee receives the notice provided for in
Section 5.04 hereof, or otherwise receives actual notice that the Company is
insolvent or bankrupt as defined in Section 5.04 hereof, the Trustee will make
no further distributions of the Trust Corpus to any of the Executives but will
deliver the entire amount of the Trust Corpus only as a court of competent
jurisdiction, or duly appointed receiver or other person authorized to act by
such a court, may direct, to make the Trust Corpus available to satisfy the
claims of the Company's general creditors. The Trustee shall resume distribution
of Trust Corpus to the Executives under the terms hereof, upon no less than
thirty (30) days advance notice to the Company, if it determines that the
Company was not, or is no longer, bankrupt or insolvent.

          5.04          Notification of Bankruptcy or Insolvency. The Company,
through its Board and Chief Executive Officer, shall advise the Trustee promptly
in writing of the Company's bankruptcy or insolvency. The Company shall be
deemed to be bankrupt or insolvent upon the occurrence of any of the following:

                    (a)          The Company shall make an assignment for the
benefit of creditors, file a petition in bankruptcy, petition or apply to any
tribunal for the appointment of a custodian, receiver, liquidator, sequestrator,
or any trustee for it or a substantial part of its assets, or shall commence any
case under any bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, or liquidation law or statute of any jurisdiction (federal or
state), whether now or hereafter in effect; or if there shall have been filed
any such petition or application, or any such case shall have been commenced
against it, in which an order for relief is entered or which remains
undismissed; or the Company by any act or omission shall indicate its consent
to, approval of or acquiescence in any such petition, application or case or
order for relief or to the appointment of a custodian, receiver or any trustee
for it or any substantial part of any of its property, or shall suffer any such
custodianship, receivership, or trusteeship to continue undischarged; or



--------------------------------------------------------------------------------




                    (b)          The Company shall generally not pay its debts
as such debts become due or shall cease to pay its debts in the ordinary course
of business; or

                    (c)          The sum of the Company's debts is greater than
all its property at a fair valuation; or

                    (d)          The present saleable value of the Company's
assets is less than the amount that would be required to pay the probable
liability on its existing debts as they become absolute and matured.

ARTICLE VI

TRUSTEE

          6.01          Trustee.

                    (a)          The duties and responsibilities of the Trustee
shall be limited to those expressly set forth in this Agreement, and no implied
covenants or obligations shall be read into this Agreement against the Trustee.

                    (b)          If, pursuant to Section 5.04 hereof or
otherwise, all or any part of the Trust Corpus is at any time attached,
garnished, or levied upon by any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by a court affecting such property or any part thereof,
then and in any of such events the Trustee is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree, and it shall not be liable to the Company (or any of its subsidiaries)
or any Executive by reason of such compliance even though such order, writ,
judgment or decree subsequently may be reversed, modified, annulled, set aside
or vacated.

                    (c)          The Trustee shall maintain such books, records
and accounts as may be necessary for the proper administration of the Trust
Corpus, and shall render to the Company, on or prior to each February 15
following the date of this Agreement until the termination of the trust
established hereunder (and on the date of such termination), an accounting with
respect to the Trust Corpus as of the end of the then most recent calendar year
(and as of the date of such termination). The Trustee will at all times maintain
a separate bookkeeping account for each Executive in which it will record each
amount delivered by the Company to the Trustee with respect to such Executive
and each amount paid by the Trustee to such Executive in accordance with a
Payment Schedule. Upon the written request of an Executive or the Company, the
Trustee shall deliver to such Executive, or the Company, as the case may be, a
current written report setting forth (a) the aggregate present value of each
such Executive's unpaid Benefits; (b) the aggregate present value of all unpaid
Benefits; (c) the aggregate fair market value of the Trust Corpus; (d) the
amount deemed allocable to such Executive's account for bookkeeping purposes,
computed by multiplying item (c) by the quotient of item (a) divided by
item (b); (e) a record of the contributions made by the Company with respect to
such Executive; and (f) a record of any amounts paid by the Trustee to such
Executive in accordance with a Payment Schedule.




--------------------------------------------------------------------------------




                    (d)          The Trustee shall not be liable for any act
taken or omitted to be taken hereunder if taken or omitted to be taken by it in
good faith. The Trustee shall also be fully protected in relying upon any notice
given hereunder which it in good faith believes to be genuine and executed and
delivered in accordance with this Trust.

                    (e)          The Trustee may consult with legal counsel to
be selected by it, and the Trustee shall not be liable for any action taken or
suffered by it in accordance with the advice of such counsel.

                    (f)          The Trustee shall be entitled to receive such
reasonable compensation for its services as shall be agreed upon by the Company
and the Trustee; provided that, after the occurrence of a Change in Control, the
Company shall not withhold its consent and agreement to any reasonable fee
arrangement requested by the Trustee. The Trustee shall also be entitled to
receive its reasonable expenses incurred with respect to the administration of
the trust, including fees of counsel, any actuary and other firm or person
engaged by the Trustee to aid it in the performance of its duties and
obligations hereunder. Such compensation and expenses shall be paid by the
Company within thirty (30) days after such compensation and expenses are
presented to the Company. However, in the event such compensation and expenses
are not paid by the Company within the above described period, the Trustee may
apply the income of the Trust Corpus, and, if insufficient, the Trust Corpus, to
pay such compensation and expenses.

                    (g)          Except for any damages, losses, claims or
expenses resulting from the Trustee's gross negligence or willful misconduct,
the Company agrees to indemnify and hold harmless the Trustee from and against
any and all damages, losses, claims or expenses as incurred (including expenses
of investigation and fees and disbursements of counsel to the Trustee and any
taxes imposed on the Trust Corpus or income of the trust) arising out of or in
connection with the performance by the Trustee of its duties hereunder. Any
amount payable to the Trustee under paragraph (f) of this Section 6.01 or this
paragraph (g) shall be paid by the Company promptly upon demand therefor by the
Trustee or, if the Trustee so chooses in its sole discretion, from the Trust
Corpus. In the event that payment is made hereunder to the Trustee from the
Trust Corpus, the Trustee shall promptly notify the Company in writing of the
amount of such payment. The Company agrees that, upon receipt of such notice, it
will deliver to the Trustee to be held in the trust an amount in cash (or in
marketable securities meeting the requirements of Section 3.02(a)(i) or
(ii) hereof and valued at fair market value, or in some combination thereof)
equal to any payments made from the Trust Corpus to the Trustee pursuant to
paragraph (f) of this Section 6.01 or this paragraph (g). The failure of the
Company to transfer any such amount shall not in any way impair the Trustee's
right to indemnification, reimbursement and payment pursuant to paragraph (f) of
this Section 6.01 or this paragraph (g).

          6.02          Successor Trustee. The Trustee may resign and be
discharged from its duties hereunder at any time by giving notice in writing of
such resignation to the Company and each Executive specifying a date (not less
than thirty (30) days after the giving of such notice) when such resignation
shall take effect. Promptly after such notice, the Company (or, if a Change in
Control shall have occurred prior to the effective appointment of a successor
trustee, the Company and all Executives then having unpaid Benefits equal to at
least sixty-five percent (65%) of all amounts then held in the Trust hereunder)
shall appoint a successor trustee, such trustee to become Trustee hereunder upon
the resignation date specified in such notice. If the




--------------------------------------------------------------------------------


Company and such Executive(s) are unable to so agree upon a successor trustee
within thirty (30) days after such notice, the Trustee shall be entitled, at the
expense of the Company, to petition a United States District Court, or any of
the courts of the State of Michigan having jurisdiction, to appoint its
successor. The Trustee shall continue to serve until its successor accepts the
trust and receives delivery of the Trust Corpus. The Company (or, if a Change in
Control shall previously have occurred, the Company and all Executives then
having an amount held in the Trust hereunder) may at any time substitute a new
trustee by giving fifteen (15) days notice thereof to the Trustee then acting.
The Trustee and any successor thereto appointed hereunder shall be a commercial
bank which is not an affiliate of the Company, but which is a national banking
association or established under the laws of one of the states of the United
States, and which has equity in excess of One Hundred Million Dollars
($100,000,000.00).

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

          7.01          Termination. The trust established hereunder shall be
terminated upon the final payment of all Benefits to, or with respect to, all
Executives. Promptly upon termination of the trust, any remaining trust property
then held by the Trustee shall then be paid to the Company.

          7.02          Amendment and Waiver. Prior to a Change in Control, this
Agreement may be amended without the consent of the Executives by written
instrument executed and duly authorized by the Company and approved in writing
by the Trustee; provided, however, that the Trust may not be revoked following a
Potential Change in Control without the written consent of Executives then
having unpaid Benefits equal to at least sixty-five percent (65%) of all amounts
then held by the Trustee hereunder (provided, further, that this
non-revocability provision shall expire if such Potential Change in Control does
not become a Change in Control within 12 months following the occurrence of such
Potential Change in Control). On and after the occurrence of a Change in
Control, this Agreement may not be amended except by an instrument in writing
signed on behalf of the parties hereto together with the written consent of
Executives then having unpaid Benefits equal to at least sixty-five percent
(65%) of all amounts then held by the Trustee hereunder. The parties hereto,
together with the consent of all Executives then having unpaid Benefits equal to
at least sixty-five percent (65%) of all amounts then held by the Trustee
hereunder, may at any time waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto or an
Executive to any such waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party or Executive. Notwithstanding the
foregoing, any such amendment or waiver may be made by written agreement of the
parties hereto without obtaining the consent of the Executives, if such
amendment or waiver does not adversely affect the rights of the Executives
hereunder. After the occurrence of a Change in Control, no such amendment or
waiver relating to this Trust may be made with respect to a particular Executive
unless such Executive has agreed in writing to such amendment or waiver.




--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL PROVISIONS

          8.01          Further Assurances. The Company shall, at any time and
from time to time, upon the reasonable request of the Trustee, execute and
deliver such further instruments and do such further acts as may be necessary or
proper to effectuate the purposes of this Agreement.

          8.02          Certain Provisions Relating to this Trust.

                    (a)          This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, arrangements and understandings
relating thereto. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and legal representatives.

                    (b)          This Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan other than and
without reference to any provisions of such laws regarding choice of laws or
conflict of laws.

                    (c)          (In the event that any provision of this
Agreement or the application thereof to any person or circumstances shall be
determined by a court of proper jurisdiction to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and such provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.

          8.03          Arbitration. Any dispute between the Executives and the
Company or the Trustee as to the interpretation or application of the provisions
of this Agreement and amounts payable hereunder shall be determined exclusively
by binding arbitration in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court of competent jurisdiction. All fees and expenses of such arbitration
shall be paid by the Trustee and considered an expense of the trust under
Section 6.01(g).

          8.04          Notices. Any notice or communication which the Company,
Trustee, or Executive may be required or may desire to give to another party
under any provision of this Agreement shall be: (a) given in writing and
personally delivered to, or mailed or delivered by overnight courier service to
the address given below for, the party to whom such notice or communication is
directed, or (b) with respect to notices or communications to the Trustee or the
Company made by telex or telecopy, delivered or transmitted to the address given
below for the party to whom such notice or communication is directed:




--------------------------------------------------------------------------------




 

To Company:

Wolverine World Wide, Inc.
9341 Courtland Drive, N.E.
Rockford, Michigan 49351

 

 

Attention:

General Counsel

 

 

Telephone:

(616) 866-7315

 

 

Telecopy:

(616) 866-5625



 

To Trustee:

Wells Fargo Bank, N.A.
Institutional Trust Services
3331 West Big Beaver Road, 2nd Floor
Troy, Michigan 48084

 

 

Telephone:

(248) 822-2627

 

 

Attention:

Tony Laubach,

 

 

 

Vice President

 

 

 

 

To any Executive:

At the respective address set forth on Exhibit A.



Any notice which is personally delivered shall be deemed to have been given on
the date it is personally delivered. Any notice which is mailed shall be deemed
to have been given on the third business day after deposit in the mail,
registered or certified mail, postage prepaid and return receipt requested. Any
notice which is delivered by overnight courier service shall be deemed to have
been given on the business day after deposit with such courier service. Any
notice which is transmitted by telex or telecopy shall be deemed to have been
given on the day that such notice is transmitted.

          The Company, Trustee, or Executive may change the address to which
notices, requests and other communications are to be sent to it or him by giving
written notice of such address change to the other parties in conformity with
this Section 8.04, but such change shall not be effective until notice of such
change has been received by the other parties.

          8.05          Employment Contract. Nothing contained in this Agreement
shall be deemed to give any Executive the right to be retained in the service of
the Company or any affiliate or to interfere with the right of the Company or
any affiliate to discharge any Executive at any time regardless of the effect
which such discharge shall have upon him as a participant of the trust
established hereunder.

          8.06          Gender and Number. Wherever any words are used herein in
the masculine gender, they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever any
words are used herein in the singular form, they shall be construed as though
they were also used in the plural form in all cases where they would so apply.
Likewise, wherever any words are used herein in the plural form, they shall be
construed as though they were also used in the singular form in all cases where
they would so apply.


--------------------------------------------------------------------------------




          8.07          Headings. The headings and subheadings of this Agreement
have been inserted for convenience of reference and are to be ignored in any
construction of the provisions hereof.

          8.08          Trust Beneficiaries. Each Executive is an intended
beneficiary under the trust established hereunder, and shall be entitled to
enforce all terms and provisions hereof with the same force and effect as if
such person had been a party hereto.

          8.09          Successors and Assigns. This Agreement shall bind and
inure to the successors and assigns of the Company and the Trustee,
respectively.

          8.10          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together constitute but one (1) instrument, which may be sufficiently
evidenced by any counterpart.

          IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Agreement to be executed in their respective names by their duly authorized
officers the day and year first above written.

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

By:

/s/ Kenneth A. Grady

--------------------------------------------------------------------------------

 

 

 

TRUSTEE

 

 

 

 

 

By:

/s/ Tony Loubach - VP

--------------------------------------------------------------------------------

 

 

Tony Loubach